                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ROLAND WILSON,                                   )
                                                     )
                         Plaintiff,                  )
                                                     )
    vs.                                              )   Case No. 3:18-CV-1783-MAB
                                                     )
    PENNY GEORGE, KEVIN MURPHY,                      )
    ALFONSO DAVID, and                               )
    MATTHEW SWALLS,                                  )
                                                     )
                         Defendants.                 )


                               MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          This matter is before the Court on (1) the motion for summary judgment on the

issue of exhaustion filed by Defendants Penny George and Kevin Murphy (Doc. 41),1 (2)

the motion to dismiss Defendants’ motion for summary judgment filed by Plaintiff

Roland Wilson (Doc. 59), Plaintiff’s motion for extension of time to file an amended

complaint (Doc. 57), and Plaintiff’s motion for leave to file an amended complaint (Doc.

58). For the reasons set forth below, Defendants’ motion for summary judgment is

granted and Plaintiff’s motions are denied.




1 The motion for summary judgment was filed on behalf of Penny George, Kevin Murphy, and Matthew
Swalls (Doc. 41). However, the question of exhaustion does not actually pertain to Swalls because he was
named as a Defendant in his official capacity only for the purpose of responding to discovery aimed at
identifying the unknown Defendant and for carrying out any injunctive relief that might be ordered (Doc.
10). Consequently, the Court will only consider the motion as to Penny George and Kevin Murphy. The
Court also notes that Defendant Alfonso David did not move for summary judgment on the issue of
exhaustion.
                                             Page 1 of 15
                                       BACKGROUND

       Plaintiff Roland Wilson brought this action pursuant to 42 U.S.C. § 1983 for

deprivations of his constitutional rights while incarcerated at Vienna Correctional Center.

More specifically, he claims that his medical records have been mixed up with another

inmate named Deon Wilson. As a result, Plaintiff claims he has not been receiving

appropriate medical care. Following a threshold review of the complaint pursuant to 28

U.S.C. § 1915A, Plaintiff was permitted to proceed on the following claims:

       Count 1: Eighth Amendment claim against Dr. Alfonso David for failing to
       treat Plaintiff’s painful condition (Spongiotic Psoriasiform Dermatitis), and
       against Health Care Unit Administrator Penny George for failing to take
       steps to remedy the alleged denial of treatment.

       Count 2: Eighth Amendment claim against an unknown female nurse for
       causing Plaintiff to ingest the wrong dosage of Buspar on February 22, 2018,
       despite Plaintiff alerting him to the mistake.

(Doc. 10; Doc. 31). Plaintiff later identified the unknown female nurse as Kevin Murphy

(Doc. 27), even though Murphy is a male.

       Defendants George and Murphy filed their motion for summary judgment on June

17, 2019, arguing that Plaintiff failed to exhaust his administrative remedies prior to filing

suit (Doc. 41; Doc. 45). Specifically, George and Murphy indicate that there are three

relevant grievances, none of which name or describe them and therefore cannot be used

to exhaust as to them.

       Plaintiff filed a response to the motion on August 19, 2019 (Doc. 48). In his

response, Plaintiff asks the Court to “quash and dismiss” the motion for summary

                                         Page 2 of 15
judgment. He claims that Vienna does not respond to grievances in a timely fashion and

changes dates on the grievances. He included exhibits suggesting that he submitted a

fourth grievance. He also included a declaration from an inmate law clerk at Vienna

attesting to issues with the grievance process. Defendants did not file a reply brief. On

February 14, 2020, Plaintiff filed a motion to dismiss Defendants’ motion for summary

judgment (Doc. 59). He describes his efforts to exhaust his administrative remedies and

claims Defendants’ motion for summary judgment is misleading and without merit and

should be dismissed.

       An evidentiary hearing, pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008),

was held on February 25, 2020 (Doc. 60). Plaintiff testified at the hearing as did Maribeth

Ethridge-Hicks, who testified that she was working as a “correctional counselor II”

during the relevant time period.

                                    LEGAL STANDARDS

Summary Judgment

       Summary judgment is proper if there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once a properly supported

motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

A genuine issue of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740,
                                        Page 3 of 15
745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at 248). In determining a summary

judgment motion, the Court views the facts in the light most favorable to, and draws all

reasonable inferences in favor of, the nonmoving party. Apex Digital, Inc. v. Sears, Roebuck

& Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

       Normally, the court cannot resolve factual disputes on a motion for summary

judgment; they must be decided by a jury. E.g., Roberts v. Neal, 745 F.3d 232, 234 (7th Cir.

2014) (“[A] trial is the standard means of resolving factual disputes . . . .”) The opposite

is true, however, when the motion for summary judgment pertains to a prisoner’s failure

to exhaust. The Seventh Circuit has instructed courts to conduct an evidentiary hearing

in order to resolve contested issues of fact regarding a prisoner’s purported failure to

exhaust. Wagoner v. Lemmon, 778 F.3d 586, 590 (7th Cir. 2015) (citing Pavey v. Conley, 544

F.3d 739 (7th Cir. 2008)). Accord Roberts, 745 F.3d at 234.

Exhaustion

       The Prison Litigation Reform Act provides that a prisoner may not bring a lawsuit

about prison conditions unless and until he has exhausted all available administrative

remedies. 42 U.S.C. § 1997e(a); Pavey v. Conley, 663 F.3d 899, 903 (7th Cir. 2011)). In order

for a prisoner to properly exhaust his or her administrative remedies, the prisoner must

“file complaints and appeals in the place, and at the time, the prison’s administrative

rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002); see also Woodford v.

Ngo, 548 U.S. 81, 90 (2006). Exhaustion is an affirmative defense, which the defendants

bear the burden of proving. Pavey, 663 F.3d at 903 (citations omitted).

       As an inmate in the IDOC, Plaintiff was required to follow the grievance process
                                         Page 4 of 15
outlined in the Illinois Administrative Code to exhaust his claims. 20 ILL. ADMIN. CODE §

504.800, et seq. (2017). The regulations first require an inmate to file his or her grievance

with his or her counselor within 60 days of the discovery of an incident, occurrence, or

problem that gave rise to the grievance. Id. at § 504.810(a).2 If the counselor is unable to

resolve the grievance, it is sent to the grievance officer, who reports his or her findings

and recommendations in writing to the Chief Administrative Officer (the warden) within

two months, “when reasonably feasible under the circumstances.” Id. at § 504.830(e). The

warden then provides the inmate with a written decision on the grievance. Id.

       An inmate may also request that a grievance be handled as an emergency by

forwarding the grievance directly to the warden. 20 ILL. ADMIN. CODE § 504.840. If the

warden determines that “there is a substantial risk of imminent personal injury or other

serious or irreparable harm to the [inmate],” then the grievance is handled on an

emergency basis, meaning the warden will expedite processing of the grievance. Id.

       Regardless of whether the grievance was processed in the normal manner or as an

emergency, if the inmate is not satisfied with the warden’s decision, he or she has thirty

days to appeal to the Director of the IDOC by sending the grievance to the Administrative

Review Board (“ARB”). 20 ILL. ADMIN. CODE § 504.850(a). The ARB submits a written

report of its findings and recommendations to the Director. Id. at § 504.850(d). The

Director then makes a final determination of the grievance “within six months after

receipt of the appealed grievance, when reasonably feasible under the circumstances,” in



2 There are exceptions to this rule, none of which apply here. 20 ILL. ADMIN. CODE § 504.810(a), 504.870
(2017).
                                              Page 5 of 15
the case of a normal grievance. Id. at § 504.850(e). If the grievance was processed as an

emergency, however, the ARB “shall expedite processing” of the appeal. Id. at §

504.850(f).

       Though the Seventh Circuit requires strict adherence to the exhaustion

requirement, Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006), an inmate is required to

exhaust only those administrative remedies that are available to him. 42 U.S.C. § 1997e(a).

Administrative remedies become “unavailable” to prisoners primarily when prison

officials fail to respond to a properly filed grievance or when prison officials’ “affirmative

misconduct” thwarts a prisoner from exhausting. E.g., Lewis v. Washington, 300 F.3d 829,

833 (7th Cir. 2002); Dole, 438 F.3d at 809.

                                  FACTUAL BACKGROUND

       Defendants submitted grievance records from Vienna and the Administrative

Review Board with their motion for summary judgment (Docs. 41-1, 41-2, 41-3, and 45).

The cumulative counseling summary was admitted as an exhibit at the Pavey hearing.

The records contain three grievances related to medical care dated February 6, 2018,

March 1, 2018, and March 12, 2018.

       The grievance dated February 6, 2018 (grievance number vc-12-03-018), (Doc. 41-

1, pp. 14–17), is fully exhausted. In this grievance, Plaintiff complains that he mistakenly

had blood drawn for lab tests that were ordered for another inmate named Deon Wilson.

Plaintiff’s counselor received the grievance on February 7th and responded that she had

spoken to the Heath Care Unit Administrator, Penny George, and the blood drawn from

Plaintiff on February 6th was for labs the doctor ordered on February 2nd for Plaintiff,
                                         Page 6 of 15
not Deon Wilson. The grievance officer received the grievance on March 19th and

reviewed it on April 1st. The warden then denied the grievance on May 8th. Plaintiff

appealed to the ARB, where his grievance was received on May 17th. The ARB denied

the grievance on June 6th, finding the issue was appropriately addressed by the

administration at Vienna.

       In the grievance dated March 1, 2018 (grievance number 17-03-018), Plaintiff

complained that he was repeatedly given the wrong medications and/or dosages at the

medication line (Doc. 41-1, pp. 2–5). Plaintiff indicated in pertinent part that on February

22, 2018, he was missing his Tramadol pills. He alerted “the female nurse,” who then

brought him three extra Buspar pills instead of the Tramadol. When he alerted her again,

she yelled at him “Let me do my job!” She ultimately gave him the Tramadol pills but left

the extra Buspar pills in Plaintiff’s dose cup. Plaintiff wanted to avoid a confrontation, so

he took the extra Buspar. Plaintiff indicated that he thinks he continues to receive the

wrong medication and/or dosage because he is being confused with Deon Wilson.

       Plaintiff’s counselor received the grievance on March 6th and responded on March

8th. The counselor indicated that she had consulted with the health care unit and the

medication administration procedures would be reviewed with all nursing staff and

Plaintiff should write to Don Vinyard if he had any other problems. The grievance officer

received the grievance on March 23rd and reviewed it on May 21st. The grievance officer

recommended denying the grievance. The warden concurred with the recommendation

and denied the grievance on May 30th. Plaintiff appealed to the ARB, where his grievance


                                        Page 7 of 15
was received on July 6th. The ARB returned the grievance without addressing it because

it was received more than thirty days after the warden’s decision.

       At the Pavey hearing, Plaintiff was asked questions as to when he received the

warden’s decision and when he mailed his appeal to the ARB. His testimony was difficult

to follow and he didn’t provide any definitive answers. Maribeth Ethridge-Hicks then

testified that, according to her notes in the cumulative counseling summary, she returned

the warden’s decision to Plaintiff via the institutional mail on June 1, 2018. She further

testified that it normally takes about two business days for an item placed in the

institutional mail to get to the offender.

       The grievance dated March 12, 2018 (grievance number vc-15-04-018), (Doc. 41-1,

pp. 6–13), is fully exhausted. In this grievance, Plaintiff complained about numerous

instances in which health care staff at Vienna confused him with Deon Wilson (Doc. 41-

1, pp. 6–13). He further complained that he is not getting adequate treatment for an issue

with his feet, an issue with stomach acid, chronic obstructive pulmonary disease, and

hypertension. Notably, Plaintiff did not complain about any specific instances in which

medication was administered improperly (see id.). He simply mentioned as background

information that he “[a]lso had a issue with another Wilsons pills at medline which is

stated in another previous grievance” (id.).

       Plaintiff’s counselor received the grievance on March 19th and responded on April

3rd, stating that they had consulted with the health care unit and plaintiff had received

all medical treatment prescribed for him. The grievance officer received the grievance on

April 11th and reviewed it on April 17th. The grievance officer indicated that Plaintiff
                                         Page 8 of 15
had submitted duplicate grievances regarding his medical files being mixed up with

Deon Wilson’s medical files, and that Plaintiff had received all treatments prescribed. For

those reasons, the grievance officer recommended denying the grievance. The warden

then denied the grievance on May 8th. Plaintiff appealed to the ARB, where his grievance

was received on May 18th. The ARB denied the grievance on June 25th, finding the issue

was appropriately addressed by the administration at Vienna.

       Plaintiff’s response to the motion for summary judgment suggests there was a

fourth grievance submitted on March 21, 2018, to which he did not receive a response

(Doc. 48-1, pp. 2–13). On June 20th, he wrote to his counselor asking about the status of

the grievance (Id.). It appears that Plaintiff simply resubmitted his March 12th grievance

a second time on March 21st (see id.). His counselor indicated that she received the

grievance on June 26th and she responded the next day that this was a duplicate

grievance that had already been addressed (Id.; see also Cumulative Counseling

Summary). There is no indication that Plaintiff took any further action with respect to

this grievance.

                                       DISCUSSION

A. Plaintiff’s Motion to Dismiss Defendants’ Motion for Summary Judgment (Doc.
   59)

       This motion is denied. Plaintiff fails to convince the Court that Defendants’ motion

for summary judgment should be “dismissed” or stricken. Rather, the Court is convinced

the motion for summary judgment should be decided on the merits.




                                       Page 9 of 15
B. Defendants George and Murphy’s Motion for Summary Judgment on the Issue of
   Exhaustion (Doc. 41)

        As an initial matter, the Court must decide whether the three grievances described

above were fully exhausted. The Court will then determine whether the exhausted

grievances were sufficient to cover Defendants George and Murphy.

        1. Were the grievances exhausted?

        The records demonstrate that the February 6th grievance and the March 12th

grievance (which Plaintiff submitted twice) are both fully exhausted. As for the March

1st grievance, Plaintiff appealed this grievance to the ARB, and the ARB marked it as

untimely because it was received more than thirty days after the warden’s decision. 20

ILL. ADMIN. CODE § 504.850(a). Plaintiff did not provide any evidence or testimony to

suggest that he was thwarted from mailing his appeal to the ARB sooner (for example,

his grievance was mishandled which led to a delay in him receiving the warden’s

decision). Nor did he provide any evidence or testimony to suggest that he placed his

appeal in the prison’s mailbox before the 30-day deadline to appeal expired.                                  3



Consequently, the Court concludes that Plaintiff failed to file his appeal within the time

required, and therefore the March 1st grievance is unexhausted.

        2. Kevin Murphy



3  See Conley v. Anglin, 513 Fed. Appx. 598, 601 (7th Cir. 2013) (finding mailbox rule applied to appeal placed
in mail within 30-day period but received by ARB outside the time to appeal); Dole v. Chandler, 438 F.3d
804, 811 (7th Cir. 2006) (holding prisoner filed timely appeal to the ARB by placing it in prison mail system
even though it was never received by the ARB); Dewalt v. Pitts, No. 12-CV-118-MJR-SCW, 2013 WL 4051704,
at *5 (S.D. Ill. Aug. 11, 2013) (grievance appeal “is deemed submitted the day that it was mailed”); Schadel
v. Evans, Case No. 09–1338, 2010 WL 2696456, at * 2 (C.D. Ill. July 7, 2010) (finding appeal was timely when
it was placed in the mail one day before the 30-day deadline).

                                               Page 10 of 15
        Plaintiff originally claimed that an unknown female nurse was deliberately

indifferent when she caused Plaintiff to ingest the wrong dosage of Buspar on February

22, 2018, despite Plaintiff alerting him to the mistake (Doc. 1; Doc. 10). Plaintiff later

identified the unknown female nurse as Kevin Murphy (Doc. 27).

        The only grievance that mentions the February 22nd incident is the March 1st

grievance. The Court has determined that this grievance was unexhausted. Therefore,

Plaintiff failed to exhaust his administrative remedies as to the nurse involved in the

February 22nd incident, who is presently identified as Kevin Murphy.4 Murphy is thus

entitled to summary judgment and shall be dismissed without prejudice as a Defendant

in this case.

        3. Penny George

        Plaintiff’s claim against Penny George, the Health Care Unit Administrator, is that

she was deliberately indifferent by failing to take steps to remedy the alleged denial of

treatment of his painful foot condition: Spongiotic Psoriasiform Dermatitis. Defendant

George argues the above-described grievances were insufficient to exhaust as to her

because she was not named or described in the grievances (Doc. 41).

        Administrative regulations require the grievance “contain factual details

regarding each aspect of the offender's complaint, including what happened, when,




4 Plaintiff identified Kevin Murphy—who is male—as the nurse who gave him the wrong dosage of Buspar
on February 22, 2018, even though he had previously indicated in the March 1st grievance and in his
complaint in this matter that the nurse was a female. However, there is a currently pending motion in
which Plaintiff asks to substitute Mary Ann Schutt for Kevin Murphy (Doc. 58). Regardless of the nurse’s
identity—whether the nurse was Schutt or Murphy or someone else entirely—Plaintiff failed to exhaust as
to them.
                                             Page 11 of 15
where and the name of each person who is the subject of or who is otherwise involved in

the complaint.” 20 ILL. ADMIN. CODE § 504.810(c) (2017). If the names of the individuals

are unknown to the offender, he can still file the grievance but “must include as much

descriptive information about the individual as possible.” Id.

      The grievance forms used by Plaintiff also instructed that he was to “provide

information including a description of what happened, when and where it happened,

and the name or identifying information for each person involved” (Doc. 41-1, pp. 4, 8,

16). Contra Maddox v. Love, 655 F.3d 709, 721, 722 (7th Cir. 2011) (finding inmate did not

fail to exhaust even though grievance did not contain any names because, while the

regulation required offender to name or describe the individual, the grievance form itself

did not indicate that a name had to be provided); Conley v. Anglin, 513 Fed. Appx. 598,

601 (7th Cir. 2013) (“We have held that when a prisoner uses a grievance form asking

only for a ‘Brief Summary of Grievance,’ . . . then the omission of names or identifying

information does not necessarily mean that the prisoner failed to exhaust his

administrative remedies so long as he otherwise followed the grievance process.”)

      Here, Plaintiff did not name Penny George in any of the above-described

grievances or describe any conduct that can be imputed to her. Furthermore, there is

nothing in the grievances that suggests health care administrators were a target of

Plaintiff’s complaints because they turned a blind eye to the purportedly inadequate

medical care he was receiving for his foot condition. Instead, Plaintiff only complains in

these grievances about the actions of the nurses, nurse practitioners, and doctors and the

medical care he received from them. Complaining that medical staff is providing
                                      Page 12 of 15
inadequate treatment is a distinct and unique claim from complaining that administrators

are ignoring his complaints about the treatment he received or failing to ensure that he

received adequate treatment. As such, the grievances cannot serve to exhaust Plaintiff’s

claims against Penny George. See Roberts v. Neal Roberts v. Neal, 745 F.3d 232, 236 (7th Cir.

2014); Waldrop v. Wexford Health Sources, Inc., 646 Fed.Appx. 486, 490 (7th Cir. 2016)

(unpublished opinion). Penny George is entitled to summary judgment and shall be

dismissed without prejudice as a Defendant in this case.

C. Plaintiff’s Motion for Extension of Time to File an Amended Complaint (Doc. 57)

       Plaintiff was given until July 17, 2019, to file to amend the complaint to include

any additional claims or parties (Doc. 37). Approximately seven months after that

deadline passed, Plaintiff filed the instant motion asking the Court for a 45-day extension

to file an amended complaint “to make the proper and factual statements into the Court”

(Doc. 57). Plaintiff does not provide any other details about his proposed amendment.

For example, he does not explain if he wants to keep the claims and Defendants the same

but simply change or add to his factual allegations, or if he wants to add a new claim or

a new Defendant. To the extent that he wants to add a new Defendant, Plaintiff does not

explain why he believes he should be allowed to do so at this point in the litigation. See

FED. R. CIV. P. 6(b) (“When an act may or must be done within a specified time, the court

may, for good cause, extend the time . . . on motion made after the time has expired if the

party failed to act because of excusable neglect.”)

       The lack of detail in the motion makes it impossible for the Court to determine

whether an extension of time is necessary in order to amend the complaint, and if so,
                                        Page 13 of 15
whether it is warranted under the circumstances. Consequently, the motion is denied.

Plaintiff is free to refile the motion and provide more information to the Court about the

amendment he wants to make to the Complaint.

D. Plaintiff’s Motion For Leave to File an Amended Complaint (Doc. 58)

      This motion is really a motion to substitute Mary Ann Schutt for Defendant Kevin

Murphy. In other words, Plaintiff figured out that the nurse who he believes gave him

the wrong dosage of Buspar on February 22, 2018 was Mary Ann Schutt, not Kevin

Murphy. Given the Court’s previous ruling that Plaintiff failed to exhaust his

administrative remedies as to the nurse and the dismissal of Kevin Murphy as a

Defendant, Plaintiff’s motion to substitute is denied as moot.

                                      CONCLUSION

      Plaintiff Roland Wilson’s Motion to Dismiss Defendants’ Motion for Summary

Judgment (Doc. 59) is DENIED.

      Plaintiff’s Motion for Extension of Time to File an Amended Complaint (Doc. 57)

is DENIED.

      Plaintiff’s Motion For Leave to File an Amended Complaint (Doc. 58) is DENIED

as moot.

      The motion for summary judgment on the issue of exhaustion filed by Penny

George and Kevin Murphy (Doc. 41) is GRANTED. Defendants George and Murphy are

DISMISSED without prejudice.




                                      Page 14 of 15
      This matter shall proceed on Plaintiff’s Eighth Amendment claim against Dr.

Alfonso David for failing to treat Plaintiff’s painful condition (Spongiotic Psoriasiform

Dermatitis) (Count 1).

      The stay on merits-based discovery (see Doc. 37) is LIFTED and the parties can

proceed with discovery on the merits of Plaintiff’s claim against Dr. David. A new

scheduling order will be entered by separate order.



      IT IS SO ORDERED.

      DATED: February 27, 2020
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                      Page 15 of 15
